Citation Nr: 1422198	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-03 986	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether a prior denial of a claim of entitlement for service connection for posttraumatic stress disorder (PTSD) should be reconsidered, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The issue of entitlement to service connection for PTSD is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An August 2007 rating decision denied a claim of entitlement for service connection for PTSD; the Veteran did not appeal the decision.

2.  The subsequently received evidence includes pertinent service department records that existed at the time of the prior denial but were not requested by VA.


CONCLUSION OF LAW

The criteria for reconsidering the prior denial of a claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 C.F.R. § 3.156(b).

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).


Factual Background and Analysis

The Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was denied in an August 2007 rating decision based on the RO's determination that the evidence failed to show the presence of a verified in-service PTSD stressor.  The Veteran did not appeal the decision; however, subsequent to that decision, pertinent service department records were received.  Specifically, a command chronology report for March 1970 for the First Force Service Regiment of the U.S. Navy was added to the record.  It provides some corroborating evidence of one of the Veteran's alleged service stressors.  This report existed at the time of the prior denial and could have been obtained had it been requested by VA.  Therefore, the criteria for reconsidering the prior denial have been met.


ORDER

The Board having determined that the criteria for reconsidering a prior denial of service connection for PTSD have been met, the benefit sought on appeal is granted to this extent.


REMAND

The Board finds that further development is required before the claim of entitlement for service connection for PTSD is adjudicated.  

The Veteran contends that he has PTSD related to traumatic events on board a naval vessel and while the naval vessel was moored in Danang, Vietnam.  

The Veteran's DD Form 214 indicates the Veteran was assigned to the U.S.S. Durham with an occupational specialty of fireman and received the Vietnam Service Medal but no combat medals or badges.

A ship log indicates that the Veteran's naval vessel was moored for two days in March 1970 in Danang, Vietnam. 

VA outpatient records reflect that when the Veteran was seen in January 1998, he reported memories of Vietnam triggered by helicopters and show that he was diagnosed with anxiety not otherwise specified.  In April 1998, the Veteran reported recurrent intrusive thoughts of being afraid of incoming rounds while sailing through narrow canals in Vietnam.  The impression was rule out PTSD. 

VA outpatient records for the period from January 2005 to March 2011, reflect treatment for a diagnosis of chronic PTSD.  In September 2009, the Veteran reported in-service stressors of a watching a helicopter crash in Danang, seeing wounded soldiers board his ship, witnessing a boiler room explosion, and taking fire while sailing in a canal in Vietnam.  The Veteran reported firing a five-inch gun mount while sailing in the canal, seeing many dead bodies, bringing wounded soldiers on board, seeing bodies floating in the water, and being afraid of attacks from mines.  In May 2011, he reported witnessing traumatic deaths and injuries, seeing numerous dead bodies, and having general threats to his life due to combat conditions in Vietnam.  

In April 2007, a person who served with the Veteran, E.C., submitted a statement reporting that he remembered about 200 Marines boarding their naval vessel in Danang, including some Marines with severe injuries.  E.C. recounted that the incident coincided with a change in the Veteran's behavior.

According to a March 2011 VA treatment record, the Veteran reported feeling scared and sick from transporting and unloading a body of a Vietnamese girl in Danang.  The Veteran noted that he never felt the same since the incident and was also distressed from memories of wounded Marines boarding his naval vessel.

In March 2011, the Veteran recounted that he escorted cargo and a body bag to Danang Airport the first evening his ship moored in Vietnam.  The Veteran described unloading the body of a Vietnamese girl and, in the process, some of the body "rubbed off" on his arm.  The Veteran stated he ran back to the truck, threw up, and cried.  He reported that he could not stop thinking about the body and "never felt right" after that incident.  In support of this alleged PTSD stressor, the Veteran submitted a command chronology report for March 1970 for the First Force Service Regiment of the U.S. Navy, which included a report of a restaurant explosion.  The Veteran's representative indicated the Veteran overheard Marines discussing the restaurant explosion and that a young girl was killed.

In March 2011, E.C. reported that he remembered the Veteran walking to a truck on the first night they were docked in Danang.  E.C. reported that he was "not sure what happen[ed] but the next day [the Veteran] was not himself.  He would talk to me but seem[ed] distant and sad."

After a thorough review of the evidence of record, the Board has determined that the Veteran should be afforded a VA examination to determine whether the Veteran has PTSD due to the verified stressors of witnessing wounded Marines board his ship and/or unloading the body of a Vietnamese girl.

As the claims file and Virtual VA only include VA treatment records through March 2011, the originating agency should obtain and associate with the record all outstanding, pertinent VA records.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA treatment records for the time period from March 2011 to the present.

2. Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to confirm or rule out a diagnosis of PTSD due to his verified stressors.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should specifically indicate whether there is a 50 percent or better probability that the Veteran has had PTSD at any time during the pendency of the claim as a result of the verified stressors discussed above of witnessing wounded Marines board his ship and/or unloading the body of a Vietnamese girl.  

If a diagnosis of PTSD based on one or both of the above stressors is warranted at any time during the pendency of the claim, the examiner should identify the elements supporting the diagnosis.  If a diagnosis of PTSD based on one or both of the above stressors is not warranted at any time during the pendency of this claim, the examiner should explain why the diagnosis is not warranted.

If the examiner determines that any other acquired psychiatric disorder has been present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  The rationale for the opinion must also be provided.

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake development it determines to be warranted.

5. Then, the RO or the AMC should adjudicate the Veteran's claim on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


